The plaintiff then introduced as evidence a writing signed by the defendant, in substance as follows, viz.:
To the Honorable the Trustees of the University of North Carolina:
The representation and memorial of Dr. Nathaniel Hill and John Hogg, executors and devisees in trust of Thomas Jennings, deceased, late of Wilmington, in the State aforesaid, respectfully showeth, That upwards of thirty years ago Jonathan Jennings, the uncle of your memorialists' testator, settled in Wilmington as a tavern and boardinghouse keeper; that for many years he struggled on in low and, indeed, indigent circumstances; when, from perseverance and industry, his business improving and becoming profitable, he acquired and died seized and possessed of some property, chiefly gained by the attention and industry of his wife. The said Jonathan, having no children, devised and bequeathed the whole of his estate, real and personal, to his wife.
That the widow of Jonathan Jennings afterwards intermarried with Thomas Jennings, your memorialists' testator, who, of course, became possessed of said property, consisting, among other things, of a certain lot on Front Street in Wilmington.
That the wife of Thomas died in or about the year ____, without making a will, and that Thomas Jennings died afterwards, in or about the year ____, having made his will, of which he appointed the memorialists executors, and that, among other property devised by said will to the memorialists, is the lot in Wilmington, in trust to and for the use and benefit of George Jennings and George Tipler, nephews of Thomas Jennings.
That some time after the decease of Thomas Jennings, your memorialists were applied to by and on behalf of one Cocke, of Tennessee, for a debt due by Jonathan Jennings to him on bond. They, not being the legal representatives of Jonathan, were advised by counsel to constitute themselves such, in order to become parties to a suit at law at the (372) instance of Cocke, rather than to be sued in chancery.  They accordingly took out letters of administration de bonis non on the estate of Jonathan, and suit was brought against them by Cocke, who obtained judgment; execution issued thereon, and was levied on the lot in Wilmington; and it was sold on or about 13 November, 1815, when it was bought in by and for the use of your memorialists for the sum of $1,044.55, by them paid to and for the use of George Jennings and George Tipler, under the devise in trust as aforesaid.
The memorialists, then averring and offering to prove the wish and intention of Thomas Jennings' wife to convey her right to her husband, *Page 211 
and that it was omitted only because of the ignorance of Thomas Jennings and his wife, that it was necessary, prayed the trustees to accept of a moderate compensation for the interest which had escheated to them.
This paper bore date 19 December, 1818. Defendant moved that plaintiff be nonsuited, not having shown title in himself. The presiding judge, on the evidence before stated, expressed an opinion that the memorial of John Hogg, being introduced by the plaintiff, was an admission and contained evidence of title in the defendant; whereupon plaintiff submitted to a nonsuit, and afterwards moved for a new trial. The rule was refused, judgment rendered, and plaintiff appealed.
I can see no objection to the opinion of the court in this case. It appeared in evidence that the defendant had been in          (374) possession of the lot in dispute more than seven years.  It also appeared from the plaintiff's own showing that the possession was under a color of title, namely, the will of Thomas Jennings. I say from their ownshowing, because, when the plaintiff introduces the petition in evidence he makes the whole of it evidence against him as well as for him. It is very true that from the tenor of the petition it appears that the defendant did not believe or think that he had title to the lot of land, but it is to be observed that this petition bore date in the year 1819, at which time the defendant had been in possession of the lot since the death of Thomas Jennings (a longer period of time than seven years), under the will of Thomas Jennings, and that he had thereby acquired title to it.
I think an ignorance of his title ought not to prejudice him. Had he presented this petition to the trustees before his possession had ripened into title, and when the title was really in the trustees, that would have been an acknowledgment of their title and that he held under them. In that situation no length of time would have given him title; but as there was no acknowledgment of this sort before his title became complete, one made after it will not affect the                                (375) case.
I therefore think the nonsuit was properly entered.
TAYLOR, C. J., and HENDERSON, J., concurred.
PER CURIAM.                                          Affirmed. *Page 212